Citation Nr: 0801222	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits for a surviving 
spouse.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1960 to 
July 1962.  He died in September 2004.  The appellant is the 
veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of June 2005 rating and administrative 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The cause of the veteran's death is not shown to be 
related to a service-connected disability or to an incident 
of service origin.

2.  The veteran did not serve in the Republic of Vietnam, nor 
did he serve during an established period of war.

CONCLUSION OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).

2.  The criteria for an award of VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 
2007); 38 C.F.R. §§ 3.2, 3.3, 3.23 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a March 2005 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate her 
claims, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to the 
basis for establishing an effective date for an award of 
benefits.   However, as the appeals are denied, any failure 
to provide the appellant with additional notice regarding the 
effective date elements of the claim on appeal has not 
resulted in any prejudice.

The file includes service, VA, and private medical records.  
The Board is unaware of any outstanding medical records; as 
such, the Board finds that VA's duty to assist in obtaining 
the veteran's medical records has been fulfilled.  

The Board notes that VA has not solicited a medical opinion 
with respect to the cause of the veteran's death.  However, 
there is no competent medical evidence indicating that the 
veteran suffered an event, injury, or disease in service or 
within a specified presumptive period, that caused his death.  
As such, there is no reasonable possibility that a VA medical 
opinion would result in findings favorable to the appellant, 
and therefore VA is not required to a medical opinion as to 
the cause of the veteran's death.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.


Background & Analysis

I.  Service Connection 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." 38 C.F.R. § 
3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1; 38 
C.F.R. § 3.303(a).

At the time of his death, the veteran was service-connected 
for duodenal ulcer disease, status post subtotal gastrectomy 
and gastrojejunostomy.  It was evaluated as 40 percent 
disabling.  The appellant contends that the veteran's death 
was related to his medical condition.  
 
The veteran's death certificate shows that he died on 
September [redacted], 2004.  The immediate cause of death is listed 
as massive myocardial infarction and respiratory failure.  No 
contributory causes are listed.  Service medical records are 
negative for any complaints, treatments, or diagnoses of any 
cardiovascular, circulatory, or respiratory disorder.  The 
veteran's November 1962 separation examination is also 
negative for any such medical abnormalities.  Post service 
medical records do not provide any link between the veteran's 
massive myocardial infarction and respiratory failure to his 
military service or service-connected duodenal ulcer disease.

In sum, the evidence fails to show a link between the 
veteran's death and his military service or service-connected 
disability.  Thus, a basis upon which to establish service 
connection for the cause of the veteran's death has not been 
presented and the claim must be denied.

II.  Death Pension Benefits

VA law provides for pension payments for the surviving 
spouse, provided that the veteran had the requisite wartime 
service, and the surviving spouse's income is less than the 
statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3(b), 3.23.  Pursuant to 38 C.F.R. § 3.2(f), 
in regard to the Vietnam War, the period beginning on 
February 28, 1961 and ending on May 7, 1975, inclusive, is 
the established period of war in the case of a veteran who 
served in the Republic of Vietnam during that period.  The 
period beginning August 5, 1964 and ending on May 7, 1975, 
inclusive, is the established period of war in all other 
cases.

The veteran had active military service from July 11, 1960 to 
July 10, 1962.  His separation from service form indicates 
that he did not have any foreign and/or sea service.  
Moreover, a response to an inquiry from the National 
Personnel Records Center states that there is no evidence in 
the veteran's file to substantiate any service in the 
Republic of Vietnam.  Thus, since the veteran did not serve 
in the Republic of Vietnam, the applicable period of war in 
this case is from August 5, 1964 to May 7, 1975.  Being that 
the veteran's service was outside of this time frame, he does 
not have established wartime service for VA death pension 
benefits purposes.  Thus, the appellant's claim must be 
denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to death pension benefits is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


